     Case 8:20-cv-00506-GW-KES Document 29 Filed 10/05/20 Page 1 of 2 Page ID #:336

                                                                   JS-6

 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7                     CENTRAL DISTRICT OF CALIFORNIA
 8
      TRACEY CHU,                           Case No.: CV 20-506-GW-KESx
 9
                 Plaintiff,                 ORDER OF DISMISSAL WITH
10                                          PREJUDICE AS TO DEFENDANT
      v.
11                                          COMENITY BANK
      COMENITY BANK,
12
                 Defendant.
13

14

15

16

17

18

19

20

21

22

23

24

25




                                          -1-
     Case 8:20-cv-00506-GW-KES Document 29 Filed 10/05/20 Page 2 of 2 Page ID #:337




            Upon review of the Parties’ Stipulation of Dismissal with Prejudice of
 1

 2    Defendant Comenity Bank, and good cause appearing,
 3
            IT IS ORDERED that the Stipulation is GRANTED.
 4
            The above-entitled matter is hereby dismissed with prejudice, as to
 5

 6
      Defendant Comenity Bank, with the parties to bear their own attorneys’ fees,

 7    costs, and expenses.
 8
            IT IS SO ORDERED.
 9

10

11    Dated: October 5, 2020
                                                     Honorable George H. Wu
12                                                   United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25




                                             -2-
